DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 2 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:	Claim 2 was amended to state the p-layer comprises V-defects. The original claim 2 stated the semiconductor contact layer has the V-defects. These are two different species of each other.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 2 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Drawings
Examiner withdraws the drawing objections based upon Applicant’s statement in their remarks filed October 14, 2021

Specification
Examiner withdraws the specification objections based upon Applicant’s statement in their remarks filed October 14, 2021
	
Claim Rejections - 35 USC § 112(b)
Examiner withdraws the 35 USC § 112(b) based upon Applicant’s amendments to claim 1, and based upon their explanation as to claim 13.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 9-11, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon, Yeo Jin (KR 101165258 B1) (“Yoon”), in view of Sugawara (US 2004/0119082 A1) (“Sugawara”), in view of Shur et al. (US 8,787,418 B2) (“Shur”).
Regarding claim 1, Yoon teaches at least in figure 2:
an n-type n-layer (30), 
a p-type p-layer (50) and 
an intermediate active zone (40) configured to generate ultraviolet radiation (page 2 of 5 at lines 1-2, where the device can emit UV light); and
an ohmic-conductive electrode layer (60 or 70) directly located on the p-layer (50), 
wherein the n-layer (30) and the active zone (40) are each of AlGaN  (page 3 of 5 where 30 comprises Al, Ga, and N; page 3 of 5, where 40 can be AlGaN) and the p-layer is of AlGaN or InGaN (page 3 of 5, where 40 can be InGaN or AlGaN), 

Yoon does not teach:
a p-type semiconductor contact layer having a varying thickness and a plurality of thickness maxima directly located on the p-layer;
wherein the [p-type] semiconductor contact layer is a doped GaN layer and has a doping concentration of at least 1019 cm-3, 
wherein the [ohmic-conductive] electrode layer comprises a side facing the [p-type] semiconductor contact layer,
the side being planar, and wherein the thickness maxima have an area concentration of at least 104 cm-2.

Sugawara teaches at least in figure 1:
A p-type semiconductor contact layer (16/18), 
Wherein the p-type semiconductor contact layer (16/18) is doped GaN (¶ 0049, where 16 is doped with Mg.).
It would have been obvious to one of ordinary skill in the art to add a p-type contact layer to the device of Yoon as this would allow for a better ohmic contact between the electrode (60/70) and p-layer (50) of Yoon.

The combination of Sugawara and Yoon teach:
wherein the [ohmic-conductive] electrode layer (Yoon 60 or 70) comprises a side facing the [p-type] semiconductor contact layer (Sugawara 16/18),

Sugawara and Yoon do not teach:
wherein the [p-type] semiconductor contact layer is a doped GaN layer and has a doping concentration of at least 1019 cm-3, 
wherein the thickness maxima have an area concentration of at least 104 cm-2.

However, the thickness maxima, or the amount of v-grooves, appears to be a result effective variable based upon the parameters of growth of the contact layer and/or p-layer, and/or the removal, or lack thereof, of the defects during growth of the layer(s). Page 3 of 5. See Kitamura et al., “Fabrication of GaN Hexagonal Pyramids on Dot-Patterned GaN/Sapphire Substrates via Selective Metalorganic Vapor Phase Epitaxy”, Jpn. J. Appl. Phys. Vol. 34 (1995) pgs. 1184-1186. 

Shur teaches:
The doping concentration of Mg in a p-type cladding, or contact layer, can be higher than 5x1018 cm-3.
It would have been obvious to one of ordinary skill in the art to combine Shur with the prior art as the prior art is silent with respect to the actual doping concentration of the GaN contact layer. Therefore, it would have been obvious to one of ordinary skill in the art to search for a reference, such as Shur, which teaches this.
Regarding claim 3, Sugawara teaches at least in figures 1, and 7:
Wherein the semiconductor contact layer (16/18) comprises contact islands (18).
Regarding claim 4, 
Claim 4 is directed to the method of making the device of claim 1. The mask layer is not in the final layer. The function of the masking layer is to create the islands. Under MPEP 2113 the product is not limited by the process of making the device. Thus, this process step does not add patentability to the device claim.
Regarding claim 5, Sugawara teaches at least in figure 1:
	an intermediate layer (Sugawara 19, where Sugawara 19 is equivalent to Yoon 60) arranged between the contact islands (Sugawara 16/18),
	which have an MG dopant concentration between 1019cm-3 and 1023 cm-3, inclusive (The doping concentration of Mg in a p-type cladding, or contact layer, can be higher than 5x1018 cm-3. Col. 8 at lines 19-24. It would have been obvious to one of ordinary skill in the art to combine Shur with the prior art as the prior art is silent with respect to the actual doping concentration of the GaN contact layer. Therefore, it would have been obvious to one of ordinary skill in the art to search for a reference, such as Shur, which teaches this.),
wherein the intermediate layer (Sugawara 19) directly adjoins the p-layer (Sugawara 16/18) and terminates flush with the contacts islands (Sugawara figure 7 shows 19 is flush with 18) on a side of the intermediate layer (Sugawara 19) that faces the electrode layer (Yoon 7).
Regarding claim 6, the combination of Sugawara and Yoon teach:
wherein the intermediate layer (Sugawara 16; Yoon 60) and the contact islands (Sugawara 16/18) directly adjoin the electrode layer (Yoon 70).
Regarding claim 7, the combination of Sugawara and Yoon teach:
wherein the intermediate layer (Sugawara 16; Yoon 60) and the contact islands  (Sugawara 16/18) terminate flush at a side facing the electrode layer (Yoon 70).
Regarding claim 9, the combination of Sugawara and Yoon teach:
wherein a side of the active zone (Yoon 40) facing away from the p-layer (Yoon 50) are planar (the sides are planar).
Regarding claim 10, Sugawara teaches at least in figure 1:
wherein the semiconductor contact layer (16/18) is formed by a plurality of contact islands and is not a continuous layer (this is a result effective variable based upon how much one wants to etch layer 16 to form element 18. One may try to etch 16 so that only 18 remains. The reason one would want to do this is because Sugawara teaches that the function of 18 is to reduce contact resistance between the electrode and the active layer. ¶ 0066. By having 18 be isolated from each other it may reduce the contact resistance even further. Thus, it would have been obvious to one of ordinary skill in the art to try and form isolated islands such that the isolated islands are not a continuous layer.).
Regarding claim 11, 
Claim 11 is a matter of optimizing the number of islands in a given area, and optimizing the thickness of each island 18. This would have been obvious based upon the analysis stated in claim 10 above, and additionally, the amount of contact required to make a ohmic contact between the electrode and p-layer. Therefore, because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Thus optimization of the claim would be obvious to one of ordinary skill in the art.
Regarding claim 16, Yoon teaches at least in figure 2:
wherein the electrode layer (60 of 60/70) comprises a transparent conductive oxide directly on the semiconductor contact layer, or the electrode layer consists of at least one transparent conductive oxide (60 is ITO).
Regarding claim 17, 
wherein the ultraviolet radiation has a wavelength of maximum intensity between 205 nm and 260 nm, inclusive (this is a characteristic of the device when it is used. Because the prior art teaches all of the claimed structural features of claim 1, when used the device must also have this characteristic.)
Potentially Allowable Subject Matter
Claims 8, 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8,  
The prior art does not teach the intermediate layer is AlGaN. Rather, the prior art teaches the intermediate layer is ITO. This claim is directed to Applicant’s figure 7A-7C.
Regarding claim 12,
The prior art does not teach the limitations of claim 12 in conjunction with the limitations of claim 1 from which it depends.

Allowable Subject Matter
Claim 18 is allowable.
The following is a statement of reasons for allowable subject matter:  
Regarding claim 18,
Claim 18 is allowed for the same reasons as claim 8.



Response to Arguments
Applicant’s amendments filed October 14, 2022 have overcome the previous rejection. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/Primary Examiner, Art Unit 2822